Citation Nr: 0318507	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for focal glomerulosclerosis with renal insufficiency and 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to March 
1984.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In October 1999, the RO granted entitlement to service 
connection for focal glomerulosclerosis with renal 
insufficiency (claimed as kidney problems) and assigned an 
evaluation of 10 percent, effective March 25, 1999.  Although 
the RO in December 2001 increased the evaluation to 30 
percent, effective June 9, 2000, the veteran filed her notice 
of disagreement with the initial evaluation of 10 percent, 
which remains in effect for the period prior to June 9, 2000.  
See VA Form 21-4138, Statement in Support of Claim, received 
January 28, 2000.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In March 2003, the veteran presented testimony at a Board 
video-conference hearing.  At the hearing, the veteran 
indicated:  1) she wanted a higher rating for gouty arthritis 
and 2) indicated that she was having some psychiatric 
problems which she felt were related to her service-connected 
disabilities.  These raised issues are referred to the RO for 
action.  Finally, it was suggested that the veteran's 
service-connected disabilities rendered her unable to work; 
it is unclear whether she is claiming a total rating based on 
individual unemployability; this matter should be clarified 
by the RO. 

Finally, it is noted that shortly after her video-conference 
hearing, the Board received VA medical records dated from 
1999 to 2003.  These records are either duplicative of 
evidence previously received and/or deal mostly with the 
veteran's orthopedic, podiatric, and psychiatric issues, not 
the issue presently on appellate review. 




FINDINGS OF FACT

1.  The veteran's glomerulosclerosis is characterized by a 
definite decrease in kidney function.

2.  The veteran's glomerulosclerosis is not characterized by 
persistent edema and albuminuria with BUN 40 mg to 80 mg; or, 
creatinine 4 mg to 8mg; or, generalized poor health, 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  

3.  The veteran is not absent a kidney, and her chronic renal 
disease has not progressed to the point where regular 
dialysis is required.



CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but not higher, for 
focal glomerulosclerosis with renal insufficiency and 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.115, 4.115a, 4.115b, Diagnostic 
Code 7536 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the VCAA in an April 
2002 supplemental statement of the case (SSOC), which, by 
means of the discussion therein, also notified her of the 
criteria for a higher rating and the reasons for the denial 
of her claim.  She has been informed, therefore, of what the 
evidence needs to show in order for an increased rating to be 
granted.  Likewise, the April 2002 SSOC informed the veteran 
of the type of information and evidence necessary to 
substantiate her claim and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available VA 
treatment records from Loma Linda University Health Center 
Medical Services, and the Loma Linda VA Medical Center, to 
include the Victorville Outpatient Clinic.  The RO also 
obtained records from the only private medical source 
identified, Apple Valley (Dr. Singh).  The veteran has not 
identified any other relevant and outstanding records; she 
has not directly responded to the April 2002 SSOC, and the 
submissions by her accredited representative since the 
issuance of the April 2002 SSOC do not provide information or 
evidence of any outstanding records pertinent to the claim. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A decision can be rendered in this case without 
further examination.  In connection with the pending claim, 
VA has afforded the veteran multiple examinations which were 
conducted in June 1999, October 2000, June 2001, and July 
2001.  The results of these examinations have been associated 
with the claims file and adequately present the current level 
of disability, such that reexamination is not required.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); VAOPGCPREC 
11-95.

The requirements of the VCAA have been met, and further 
development and/or remand is not warranted.  Although the 
appeal commenced prior to the enactment of the VCAA, this is 
not a case in which the VCAA has been applied in the first 
instance, as evidenced by the April 2002 Decision Review 
Officer (DRO) decision and the April 2002 SSOC, which 
included discussion of the VCAA.

II.  Evaluation of glomerulosclerosis with renal 
insufficiency and hypertension

In October 1999, the RO granted entitlement to service 
connection for focal glomerulosclerosis with renal 
insufficiency (claimed as kidney problems) and assigned an 
evaluation of 10 percent, effective March 25, 1999.  In 
December 2001, the RO increased the evaluation to 30 percent, 
effective June 9, 2000.  In January 2000, the veteran filed 
her notice of disagreement with the initial evaluation of 10 
percent, which remains in effect for the period prior to June 
9, 2000.  (Hypertension was initially rated as a separate 
disability but later associated with the veteran's 
glomerulosclerosis.  See DRO decision, dated April 4, 2002.)  

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  For a claim where 
the veteran has disagreed with the original rating assigned 
for a service-connected disability, it is necessary to 
determine whether she has at any time since her original 
claim met the requirements for a higher disability rating.  
See Fenderson, supra.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The veteran's disability has been evaluated under DC 7536, 
and her disability, as described throughout the various 
competent diagnoses of record, is indeed most synonymous with 
glomerulonephritis, which is rated under renal dysfunction.  
38 C.F.R. § 4.115a, 4.115b, DC 7536.

For renal dysfunction, a 60 percent evaluation is warranted 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under DC 7101.  38 C.F.R. § 4.115a.  

Since the effective date for the grant of entitlement to 
service connection, the veteran's renal disability has 
demonstrated a definite decrease in kidney function.  In July 
1997, the veteran's creatinine level was 1.6 mg, considered 
high (normal reference range was indicated to be 0.5 mg to 
1.4 mg).  In November 1997, a treating nephrologist assessed 
progressive glomerulonephritis with proteinuria.  In February 
1998, the creatinine level had increased to 1.8 mg, and 
creatinine clearance was 47 ml/per minute, considered low 
(normal reference range was indicated to be 75-115).  In June 
1999, even higher creatinine levels of 1.8 mg and 1.9 mg were 
shown.  In a May 2000 letter, the veteran's VA physician 
reported a creatinine level of 2.0 mg, which he interpreted 
as a creatinine clearance level of 49 ml/per minute, or 50 
percent of normal functioning.  A December 2000 VA renal 
clinic progress note includes a diagnosis of "hyperkalemia 
likely combination of irbesartan, chronic renal insufficiency 
and dietary intake."  In December 2001, the veteran's 
creatinine level remained at 2.0 mg, well above normal 
limits.  There are also persistently high BUN findings from 
1999 to 2001, discussed below, several of which are only 
slightly less than what is required for an 80 percent 
evaluation, as discussed below.  These positive findings of 
renal dysfunction are consistent with a 60 percent 
evaluation.

An 80 percent evaluation is warranted for persistent edema 
and albuminuria with BUN 40 mg to 80 mg; or, creatinine 4 mg 
to 8 mg; or, generalized poor health, characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  38 C.F.R. § 4.115a.

The June 1999 examiner observed no edema.  Examination in 
October 2000 also revealed no evidence of edema.  VA progress 
notes from the latter half of 2000 also document negative 
findings for edema.  Albuminuria has never been diagnosed, 
and albumin readings of record, such as in July 1997, 
February 1998, December 1999, and September 2000 demonstrate 
no abnormalities in this regard.  The record does not contain 
persistent BUN findings between 40 mg to 80 mg.  For example, 
a BUN of 36 mg was indicated in June 1999.  A December 1999 
BUN of 43 mg was established, but the same laboratory report 
includes another BUN reading of 36 mg.  A June 2001 BUN 
reading of 33 mg was noted in the July 2001 examination 
report.  At the June 1999 examination, the veteran denied 
fatigue, weight change, lethargy, and weakness, and she 
reported being employed at that time.  The examiner described 
the veteran as well developed, well nourished, in no apparent 
distress, and with no sign of debility.  At the July 2001 VA 
examination, the veteran reported being employed as a 
dispatcher, for which she had not lost any time from work in 
the preceding year.  Most recently, at a Board hearing, the 
veteran related that she was now working as a substitute 
security guard.  The veteran has not been diagnosed with 
anorexia, and her weight has remained in the 170-180 pound 
range from 1997 to 2001.  These findings do not warrant the 
next higher evaluation of 80 percent.  38 C.F.R. § 4.115a.      

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In the veteran's January 2000 notice of disagreement, she 
argued that VA failed to consider 38 U.S.C.A. § 1160(a)(2).  
Under this law, where a veteran has suffered the loss or loss 
of use of one kidney as a result of a service-connected 
disability and involvement of the other kidney as a result of 
non-service-connected disability not the result of the 
veteran's own willful misconduct, the Secretary shall assign 
and pay to the veteran the applicable rate of compensation as 
if the combination of disabilities were the result of 
service-connected disability.  38 U.S.C.A. § 1160(a)(2).  
This is inapplicable here because the competent medical 
evidence does not show the loss or loss of use of one kidney, 
and the veteran's renal disability has been attributed to and 
treated as a systemic genitourinary disability, which has 
never been limited to a specific kidney.      

Similarly, the veteran has argued in her notice of 
disagreement and substantive appeal that her renal disability 
should be evaluated under "removal of one kidney."  See 
38 C.F.R. § 4.115b, DC 7500.  This diagnostic code is 
inapplicable here because although the medical evidence 
indicates a biopsy was performed for diagnostic purposes, 
there is no competent medical evidence showing or even 
remotely suggesting the veteran has undergone removal of a 
kidney.  Her own assertion to this effect is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The record indicates that the veteran's service-connected 
genitourinary disability has primarily affected her kidneys 
and has been appropriately rated under the provisions for 
evaluating renal dysfunction.  Although the veteran suffers 
from hypertension, attributed to her renal disability, 
separate ratings are not to be assigned for disability from 
disease of the heart and any form of nephritis, on account of 
the close interrelationships of cardiovascular disabilities.  
See 38 C.F.R. § 4.115.  The exceptions to this rule are not 
met in this case, as the medical evidence of record shows the 
veteran is not absent a kidney and her renal disease has not 
progressed to the point where regular dialysis is required.  
Id.

The diagnoses of record refer to the glomerular type of 
nephritis.  See, e.g., Dr. Cottrell's September 1997 
examination report.  Evaluation of the veteran's renal 
disability under the diagnostic code for chronic nephritis, 
however, would not benefit the claim any further because, 
like DC 7536, this diagnostic code is also rated under renal 
dysfunction.  38 C.F.R. § 4.115b, DC 7502.   

The Board has considered whether the veteran may be entitled 
to special monthly compensation, pursuant to 38 C.F.R. 
§ 3.350 (2002).  38 C.F.R. § 4.115b, Note.  In the instant 
case, the veteran's disability does not involve loss or loss 
of use of one or more creative organs; her disability is not 
one of the footnoted conditions cited in section 4.115b, 
which potentially establish entitlement to special monthly 
compensation; and her renal dysfunction is not of such 
severity as to warrant aid and attendance or housebound 
benefits.  See 38 C.F.R. §§ 3.350, 3.352, 4.115b (2002); M21-
1, Part VI, 3.10b.   

In sum, the veteran's symptomatology as demonstrated on VA 
examinations and treatment records most closely approximates 
the criteria for a 60 percent evaluation, beginning March 25, 
1999, the effective date for the grant of entitlement to 
service connection, and a higher evaluation is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

By citing 38 C.F.R. § 3.321(b)(1) in the analysis section of 
his/her April 2002 decision, the DRO appears to have 
adjudicated the issue of entitlement to an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  See also 
SSOC dated April 4, 2002.  Although the Board has no 
authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

Given the DRO's determination that no change was warranted in 
the current evaluation, the RO effectively found that 
referral for extra-schedular consideration was not warranted 
in this case.  The Board agrees.  There is no evidence of an 
exceptional disability picture in this case.  The schedular 
evaluation for the veteran's genitourinary disability is not 
inadequate.  A higher rating is available under the 
appropriate diagnostic codes.  The veteran has not required 
any recent periods of hospitalization for residuals of her 
service-connected renal disability, and there is no evidence 
in the claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.




ORDER

Entitlement to an initial evaluation of 60 percent, but not 
higher, for glomerulosclerosis with renal insufficiency and 
hypertension, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

